DILLON, Circuit Judge.
This cause is before me on a motion by the complainant, a single stockholder in the St. Louis Gas Light Company, for a temporary injunction. On a preliminary application of this character, it is not advisable to express any opinion upon the rights of the city or of either of the gas companies, except so far as may be necessary to decide the application. It appears from the bill and exhibits, that in 1870 the city of St. Louis, as plaintiff, commenced a suit in the St. Louis county circuit court against the St. Louis Gas Light Company, to enforce, inter alia, an alleged right to purchase the works and property of that company, under the charter thereof, and the fifth clause of the contract between the city and the gas company, dated January 9th, 1S4G, which clause undertook to give to the city the right to make such purchase beyond the end of twenty-five years from January 1st, 1840, viz.: at the end of every five years thereafter.
On the 28th of February, 1873, the so-called tripartite agreement was made between the city and the two gas companies, which undertook to settle and compromise their respective disputes — dividing the territory to be lighted between the two gas companies, and containing stipulations as to furnishing the city with gas, and the price thereof, until January 1st, 1890, if the said gas companies shall so long exist. This contract also contained an agreement between the city and the St. Louis Gas Light Company that the litigation between them shall cease, and all suits pending between them are to be dismissed, and all causes of action between them be considered settled. Afterwards an amended and supplemental bill was filed by the city against each of the companies, still seeking to enforce its right to purchase the property of the St. Louis Gas Light Company, and insisting upon the validity of the contract in that respect made in 1846, and upon the invalidity of the tripartite agreement of 1873.
The Laclede Gas Light Company answered, insisting upon the validity of the contract of 1873, under whicn it had acted and expended large sums of money. The answer of the St. Louis Gas Light Company denied the validity of the above mentioned fifth clause of the contract of 1846, giving the city the right to purchase beyond the year 1865, and insisted upon the validity and binding force of the compromise contract of 1873. On the 1st day of June, 1876, an interlocutory decree was entered in the suit by the state court, holding that the contract of 1846 was valid and the contract of 1873 was not binding or effectual to defeat the right of the city to purchase the property and works of the gas company.
That court accordingly decreed a specific performance of the contract of 1846; that is, decreed that the city had the right to purchase the property and works of the company, appointed commissioners to ascertain the value, placed the .property in the hands of a receiver, and perpetually enjoined the St. Louis Gas Light Company from manufacturing or selling gas in St. Louis. Now, after all this had been done, the complainant herein, Mr. Edward Chaffin, in the right of a stockholder in the St. Louis Gas Light Company, filed the present bill in the circuit court of the United States against the city, and the Laclede Company and his own company and the directors thereof, the prayer of which appears in the statement of the case.
Without pronouncing upon the validity of the contracts of 1846 and 1S73, there are several reasons why the injunction asked cannot be allowed:
1. The plaintiff does not inform us when he became the owner of his stock, nor show that he has not, all along, been aware of the proceedings in the state court, and just what was being done and omitted to be done therein. By the answer his company denied the right of the city to enforce the purchase, and there is no evidence before me that the directors did not resist to the best of their ability the claim of the city to enforce a purchase of the property. On the plainest principles, a stockholder who stands by, awaiting the result of a litigation, cannot, on that result proving unfavorable to his company, draw the litigation into another. court in a suit between himself and the litigants in the state court. If such a rule had its foundation in the law, there would be no end to a suit against a private corporation, so long as any one or more stockholders should see fit to re-litigate the same controversy in their own names. So far as an injunction is sought on *408tlie ground that the directors of the St. Louis Gas Light Company did not resist the right of the city to make a compulsory purchase of its works and property, it is not sustained by the record of the cause, so far as it has been called to my attention.
[NOTE. For decision disallowing exceptions taken by compln inant to the answer to the •amended bill of complaint, see Case No. 2,573, next following.]
It is also urged as a ground for the injunction, that the directors ought to have insisted in the state court that the contract of 1S73 was invalid, whereas, in the answer filed, they maintained its validity. However this may be as to the duty of the directors, it is plain that no injury has been wrought thereby to the complainant, for the state •court decreed in this regard in accordance with the view for which the complainant contends.
2. The complainant has amended his prayer for an injunction by striking out the words which ask that the city be enjoined "“from further prosecuting its said ■ suit” in the state court, but notwithstanding this, it is evident that to grant the injunction sought, would, if it were effectual for any purpose, be so only because it would in some way interfere with the progress of the litigation in that court. This a federal court is prohibited from doing directly, for the Revised Statutes of the United States (section 720) enact that “the writ of injunction shall not be granted by any court of the United States to stay proceedings in any court of a state.” And on the case made by the bill, it is not justified in doing this indirectly, at the instance of a stockholder. Memphis v. Dean, 8 Wall. [75 U. S.] 64; Peck v. Jenness, 7 How. [48 U. S.] 612. The motion for the allowance of a provisional injunction is -denied.